 

Exhibit 10.6

W&T OFFSHORE, INC.

AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT

This Agreement is made and entered into as of August 3, 2010 (the “Date of
Grant”) by and between W&T Offshore, Inc., a Texas corporation (the “Company”)
and you;

WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this restricted stock unit award;

WHEREAS, the Company adopted the W&T Offshore, Inc. Amended and Restated
Incentive Compensation Plan, as it may be amended from time to time (the “Plan”)
under which the Company is authorized to grant stock-based awards to certain
employees and service providers of the Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock unit award agreement (“Agreement”) as if fully set
forth herein and the terms capitalized but not defined herein shall have the
meanings set forth in the Plan;

WHEREAS, the Company adopted the W&T Offshore, Inc. Stock Ownership and
Retention Policy, as it may be amended from time to time (the “Policy”) under
which the Company has established various stock ownership and retention
requirements;

WHEREAS, a copy of the Policy has been furnished to you and, as this Award (as
defined below) shall be subject to the terms and conditions of the Policy, shall
be deemed a part of this Agreement as if fully set forth herein; and

WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. The Grant. Subject to the conditions set forth below and the adjustment
provisions of Section 3(b), the Company hereby grants to you effective as of the
Date of Grant, as a matter of separate inducement but not in lieu of any salary
or other compensation for your services for the Company, an award (the “Award”)
consisting of                          shares of restricted stock units in
accordance with the terms and conditions set forth herein and in the Plan (the
“Restricted Stock Units”), along with any additional rights related to the
Restricted Stock Unit as described in Section 2 of this Agreement.

2. Dividend Equivalents. As of the Date of Grant above, this grant of Restricted
Stock Units also includes a tandem grant of a Dividend Equivalent with respect
to each share of Restricted Stock Units granted to you pursuant to Section 1 of
this Agreement; provided, however, that you shall not receive Dividend
Equivalents for any distributions made with respect to a share of Stock prior to
the satisfaction of the Performance Vesting Requirement (as defined

 

Executive:

 



--------------------------------------------------------------------------------

below). In the event that the Performance Vesting Requirement is satisfied prior
to the Vesting Date, you shall receive Dividend Equivalents for any
distributions made with respect to a share of Stock for the period of time
between the day the attainment of the Performance Vesting Requirement occurs and
the Vesting Date, taking into account that an adjustment shall be made to the
number of Dividend Equivalents granted to you to reflect any adjustments made to
your Restricted Stock Units pursuant to Section 3(b) below. All Dividend
Equivalents granted on and after the Date of Grant shall carry identical vesting
restrictions as shall be attached to the Restricted Stock Units giving rise to
such Dividend Equivalents, thus, if the Performance Vesting Requirement is not
satisfied, all rights to Dividend Equivalents shall immediately cease. If a
tandem Restricted Stock Unit is forfeited, your tandem Dividend Equivalent with
respect to such Restricted Stock Units shall automatically terminate at that
time. Any Dividend Equivalent payment will be made on or promptly following the
date on which the dividends are otherwise paid to the holders of Stock;
provided, however, in no event shall the dividend payment be made later than 30
days following the date on which the Company pays such dividend to the holders
of Stock.

3. Vesting Date, Adjustment, and Other Restrictions. Subject to the terms and
conditions of this Agreement and the Plan, the forfeiture restrictions on the
Restricted Stock Units will lapse and the Restricted Stock Units will vest,
subject to the Performance Vesting Requirement, on December 15th of the second
calendar year following the calendar year in which the Date of Grant occurs (the
“Vesting Date”).

(a) Performance Vesting Requirement. The “Performance Vesting Requirement” means
the achievement of the “Performance Goals,” which are performance criteria
established by the Committee pursuant to Section 8 of the Plan and set forth in
Appendix A attached hereto.

(b) Adjustment Following the Satisfaction of the Performance Vesting
Requirement. Immediately following the Committee’s certification of the
satisfaction of the Performance Vesting Requirement and the applicable level of
achievement attained in connection therewith, the number of Restricted Stock
Units granted to you pursuant to Section 1 of this Agreement shall be adjusted
to reflect the achievement of the Performance Goals during the applicable
performance period. In the event of a negative adjustment, the remaining
Restricted Stock Units granted to you pursuant to Section 1 of this Agreement
not eligible for vesting shall be forfeited as of the end of the performance
period. The Committee shall promptly notify you of any and all adjustments made
to your Restricted Stock Units pursuant to this Section 3(b).

By way of example only, the Performance Vesting Requirement adjustment described
above will operate as follows: if you are granted 1,000 Restricted Stock Units
on the Date of Grant, and the level of achievement of the Performance Goals
during the applicable performance period is reached at a level the Company has
designated as a 75% achievement level, it will only be possible for you to fully
vest in 750 Restricted Stock Units on the Vesting Date and the remaining 250
Restricted Stock Units shall be forfeited as of the end of the performance
period. Following the satisfaction of the Performance Vesting Requirement but
prior to the Vesting Date, you will be then eligible to receive Dividend
Equivalents with respect to 750 Restricted Stock Units rather than the original
1,000 Restricted Stock Units. Upon the applicable settlement

 

Executive:

 

2



--------------------------------------------------------------------------------

date of your Restricted Stock Units, you will receive a settlement from the
Company with respect to 750 Restricted Stock Units rather than the original
1,000 Restricted Stock Units.

(c) Other Restrictions. Subject to Section 6 of this Agreement, the restrictions
on your Restricted Stock Units will expire on the Vesting Date only if you have
been an employee or service provider of the Company or of a Subsidiary
continuously from the Date of Grant through the Vesting Date. Other than as
provided in Section 6(d)(i) below, in the event that the Performance Vesting
Requirement is not satisfied, no portion of the Restricted Stock Units shall
become vested. Restricted Stock Units that have become vested pursuant to this
Section 3 shall be referred to herein as the “Vested Units.”

4. Settlement.

(a) Form of Settlement. The Committee, in its sole discretion, shall determine
at the time of such settlement whether the Vested Units will be settled: (i) in
a single lump sum cash payment in an amount equal to the Fair Market Value of
Stock as of the date of settlement multiplied by the number of Vested Units to
be settled, (ii) in shares of such Stock, or (iii) in a combination of cash and
shares of Stock. Settlement of Vested Units shall be subject to and pursuant to
rules and procedures established by the Committee in its sole discretion.

(b) Time of Settlement. The Vested Units shall be settled by the Company as soon
as administratively feasible following the Vesting Date, but in no event shall
such settlement occur later than 75 days following the Vesting Date. In the
event the Restricted Stock Units become Vested Units pursuant to Section 6
below, the Company will settle the Vested Units as soon as administratively
practicable following the time of vesting noted in Section 6 below, but in no
event shall such settlement occur later than 75 days following the applicable
vesting event.

5. Restrictions, Forfeiture and Limitations on Ownership. The shares of
Restricted Stock Units are restricted in the sense that they may be forfeited to
the Company prior to the time the Restricted Stock Units are deemed Vested
Units. You, or your executor, administrator, heirs, or legatees shall have the
right to vote any shares of Stock you may receive as settlement of the Vested
Units and hold all the other privileges of a shareholder of the Company only
from the date of issuance of a Stock certificate in your name representing
payment of a Vested Unit in the form of a share of Stock, or the delivery of the
Stock to the Company’s transfer agent, as applicable.

6. Termination of Services or Change in Control.

(a) Termination due to your Death or Disability. Following the satisfaction of
the Performance Vesting Requirement, if your employment or service relationship
with the Company and any of its Subsidiaries is terminated as a result of your
death or Disability (as defined below), then the forfeiture restrictions on your
Restricted Stock Units, subject to any adjustment pursuant to Section 3(b)
above, shall automatically lapse as to the outstanding unvested shares of
Restricted Stock Units, and in the case of your Disability, subject to
Section 12 of this Agreement. If your employment or service relationship with
the Company and any of its Subsidiaries is terminated as a result of your death
or Disability prior to the satisfaction of the

 

Executive:

 

3



--------------------------------------------------------------------------------

Performance Vesting Requirement, no portion of the Restricted Stock Units will
become Vested Units.

For purposes of this Section 6(a), the term “Disability” shall have the meaning
given such term in any written employment, severance or other similar individual
agreement (an “Individual Agreement”) between you and the Company. In the event
that there is no existing written Individual Agreement between you and the
Company or if any such agreement does not define Disability, the term
“Disability” shall mean: (i) a physical or mental impairment of sufficient
severity that, in the opinion of the Company, (A) you are unable to continue
performing the duties assigned to you prior to such impairment or (B) your
condition entitles you to disability benefits under any insurance or employee
benefit plan of the Company or its Subsidiaries, and (ii) the impairment or
condition is cited by the Company as the reason for your termination; provided,
however, that in all cases, the term Disability shall be applied and interpreted
in compliance with section 409A of the Code and the regulations thereunder.

(b) Termination due to your Normal Retirement. Following the satisfaction of the
Performance Vesting Requirement, if your employment or service relationship with
the Company and any of its Subsidiaries is terminated as a result of your Normal
Retirement prior to the Vesting Date, then the restrictions on a number of the
shares of your Restricted Stock Units, subject to any adjustment pursuant to
Section 3(b) above, shall automatically lapse pro-rata in relation to the amount
of time you have been employed by, or in the service of, the Company or any of
its Subsidiaries, as described below; provided, however, that such restrictions
shall lapse subject to the additional provisions of Section 12 of this
Agreement, if applicable. Solely for purposes of determining the number of
shares which may lapse or vest pursuant to this Section 6(b), the Restricted
Stock Units, as adjusted pursuant to Section 3(b) above, shall be referred to in
two portions, two-thirds ( 2/3) of the Restricted Stock Units shall be the
“Two-Year Portion”; the remaining and final one-third ( 1/3) of the Restricted
Stock Units shall be the “Three-Year Portion.” Following a termination of your
employment or service due to your Normal Retirement:

(i) restrictions will lapse on a number of Restricted Stock Units in the
Two-Year Portion equal to the product of (A) two-thirds ( 2/3) of the total
number of Restricted Stock Units granted to you, subject to any adjustment
pursuant to Section 3(b) above, times (B) a fraction, the numerator of which is
the number of full months (counting the month in which your termination of
employment occurs as a full month), beginning with the first day of the first
month of the year in which the Date of Grant occurs, during which you were
employed by the Company and/or any Subsidiary and the denominator of which is
24; plus

(ii) restrictions will lapse on a number of Restricted Stock Units in the
Three-Year Portion equal to the product of (A) one-third ( 1/3) of the total
number of Restricted Stock Units granted to you, subject to any adjustment
pursuant to Section 3(b) above, times (B) a fraction, the numerator of which is
the number of full months (counting the month in which your termination of
employment occurs as a full month), beginning with the first day of the first
month of the year in which the Date of Grant occurs, during which you were
employed by the Company and/or any Subsidiary and the denominator of which is
36.

 

Executive:

 

4



--------------------------------------------------------------------------------

 

If your employment or service relationship with the Company and any of its
Subsidiaries is terminated as a result of your Normal Retirement prior to the
satisfaction of the Performance Vesting Requirement, no portion of the
Restricted Stock Units will become Vested Units. For purposes of this
Section 6(b), the term “Normal Retirement” shall have the meaning given such
term in any Individual Agreement between you and the Company. In the event that
there is no existing written Individual Agreement between you and the Company or
if any such agreement does not define Normal Retirement, the term “Normal
Retirement” shall mean the termination of your employment or service
relationship with the Company and each of its Subsidiaries by which you are
employed or provide services to due to your voluntary retirement on or after the
date that you attain age 67.

(c) Termination for Any Other Reason. Subject to Sections 6(d) and 6(e) below,
if your employment or service relationship with the Company or any of its
Subsidiaries is terminated for any other reason other than your death,
Disability or your Normal Retirement prior to the Vesting Date, then that
portion, if any, of the Restricted Stock Units granted pursuant to this
Agreement for which have not become Vested Units as of the date of termination
shall become null and void as of the date of such termination; provided,
however, that, subject to the Performance Vesting Requirement, the portion, if
any, of your Vested Units as of the date of such termination will survive the
termination of employment.

(d) Change in Control.

(i) Prior to Satisfaction of the Performance Vesting Requirement.
Notwithstanding anything to the contrary in Section 3 or the remainder of this
Section 6, in the event that a Change in Control is consummated prior to both
the Vesting Date and the end of the applicable performance period for which the
Performance Vesting Requirement relates, forfeiture restrictions on all
Restricted Stock Units granted to you pursuant to Section 1 of this Agreement
shall automatically lapse and the Restricted Stock Units will vest, subject
further to Section 12 of this Agreement.

(ii) Following the Satisfaction of the Performance Vesting Requirement.
Notwithstanding anything to the contrary in the remainder of this Section 6, in
the event that a Change in Control is consummated prior to the Vesting Date but
following the satisfaction of the Performance Vesting Requirement, forfeiture
restrictions on your Restricted Stock Units, subject to any adjustment pursuant
to Section 3(b) above, shall automatically lapse and such Restricted Stock Units
will vest subject further to Section 12 of this Agreement. For further clarity,
in the event that the Change in Control is consummated following the applicable
performance period to which the Performance Vesting Requirement relates, but the
Performance Vesting Requirement was not achieved during such time, no portion of
the Restricted Stock Units shall become Vested Units upon a Change in Control.

(iii) Other restrictions. Nothing within this Section 6(d) is intended to modify
Sections 6(a) or 6(b) above regarding the full acceleration or pro-rata
acceleration, as applicable, of your Restricted Stock Units upon a termination
of employment due to death, Disability or Normal Retirement. The provisions of
Sections 6(a) and 6(b) shall apply to a termination of your employment or
service for death, Disability or Normal Retirement, as

 

Executive:

 

5



--------------------------------------------------------------------------------

applicable, whether or not such a termination of employment or service were to
occur in connection with a Change in Control.

(e) Effect of Individual Agreement. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 6 and any
Individual Agreement entered into by and between you and the Company, the terms
of such an Individual Agreement shall control.

7. Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Stock Units during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.

8. Delivery of Stock. In the event the Committee determines to settle the
Restricted Stock Units in the form of Company Stock, promptly following the
expiration of the restrictions on the Restricted Stock Units as contemplated in
Sections 3 or 6 of this Agreement, the Company shall either cause to be issued
and delivered to you or your designee a certificate or other evidence of the
number of Restricted Stock Units as to which restrictions have lapsed, free of
any restrictive legend relating to the lapsed restrictions, or cause those
number of Restricted Stock Units to be properly registered with the Company’s
transfer agent as appropriate, upon receipt by the Company of any tax
withholding as may be requested pursuant to Section 9 of this Agreement. The
value of such Restricted Stock Units shall not bear any interest owing to the
passage of time.

9. Payment of Taxes. The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award. With respect to any such required tax
withholding, the Company will withhold from the cash payment or the shares of
Stock to be issued to you under this Agreement, as applicable, the cash amount
or the number of shares necessary to satisfy the Company’s obligation to
withhold taxes; where the Restricted Stock Units will be settled in shares of
Stock, such a determination will be based on the shares’ Fair Market Value at
the time such determination is made. In the event the Restricted Stock Units are
settled in shares of Stock, and Company determines that the aggregate Fair
Market Value of the shares of Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you must pay to the Company, in cash, the amount of that deficiency immediately
upon the Company’s request.

10. Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, in the event the Restricted Stock Units are settled
in shares of Stock, the issuance of Stock will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Stock may then be listed. No Stock will be issued hereunder if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. In
addition, Stock will not be issued hereunder

 

Executive:

 

6



--------------------------------------------------------------------------------

unless (a) a registration statement under the Securities Act of 1933, as amended
(the “Act”), is at the time of issuance in effect with respect to the shares
issued or (b) in the opinion of legal counsel to the Company, the shares issued
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Award will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained. As a condition to any issuance hereunder, the Company may
require you to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Stock available for issuance.

11. Right of the Company and Subsidiaries to Terminate Employment or Services.
Nothing in this Agreement confers upon you the right to continue in the employ
of or performing services for the Company or any Subsidiary, or interfere in any
way with the rights of the Company or any Subsidiary to terminate your
employment or service relationship at any time, with or without cause.

12. Non-Compete Agreements. The Company, in its sole discretion, may require you
to execute a separate non-compete, non-solicitation, or similar agreement in
connection with the grant of the Restricted Stock Units pursuant to this
Agreement or in connection with the acceleration of the Restricted Stock Units
in accordance with the provisions of Section 6 of this Agreement.

13. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

14. Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

15. No Liability for Good Faith Determinations. The Company, the Committee and
the members of the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.

16. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal

 

Executive:

 

7



--------------------------------------------------------------------------------

representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
the Company shall determine.

17. No Guarantee of Interests. The Company, the members of the Committee and the
Board do not guarantee the Stock of the Company from loss or depreciation.

18. Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

19. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

20. Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

21. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns, including, but not limited to, any successor entity
resulting from a Change in Control.

22. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

23. Company Action. Any action required of the Company shall be by authority of
the Board or by a person or entity authorized to act by the Board.

24. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

25. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

26. Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Harris County, Texas and the United States District
Court for the Southern

 

Executive:

 

8



--------------------------------------------------------------------------------

District of Texas each shall have personal jurisdiction and proper venue with
respect to any dispute between you and the Company arising in connection with
the Award or this Agreement. In any dispute with the Company, you will not
raise, and you hereby expressly waive, any objection or defense to any such
jurisdiction as an inconvenient forum.

27. Amendment. This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.

28. Transfer. This Agreement and the Restricted Stock Units granted hereunder
will not be transferable by you other than by will or the laws of descent and
distribution, or as otherwise provided by the Plan.

29. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

30. The Policy. This Agreement and this Award is subject to all the terms,
conditions, limitations and restrictions contained within the Policy.

 

W&T OFFSHORE, INC. By:  

 

  President GRANTEE

 

Signature

 

Executive:

 

9



--------------------------------------------------------------------------------

 

Appendix A

Performance Goals

The Performance Goals for your Restricted Stock Units shall be comprised of the
business criterion noted below. Your Restricted Stock Units will become Vested
Units on the Vesting Date, subject to the achievement of at least a Level 4 and
up to a Level 1 Performance Level (defined below) for the applicable performance
period noted. The Committee shall review, analyze and certify the achievement of
the Performance Level for the applicable performance period and shall determine
whether your Restricted Stock Units have vested on the Vesting Date, in
accordance with the Agreement and the terms of the Plan. For vesting purposes,
the Performance Level achieved for the applicable performance period shall be
deemed achieved effective as of the last day of the applicable performance
period, despite any delay that may occur in determining which Performance Level
is met during the Committee’s certification process.

Business Criteria

 

Criteria

   Percentage of Restricted
Stock Units Subject to
Performance Criteria  

Performance Period

for Achieving

Performance Goals

Average Earnings Per Share (Undiluted), being “EPS,” for the Performance Period

   100%  

The full calendar year,

from January 1 to December 31, in which

the Date of Grant occurs

 

Performance Level

   Scale

Level 1: EPS > $1.25 per share

   100%

Level 2: EPS > $1.00 per share

   75%

Level 3: EPS >$0.75 per share

   50%

Level 4: EPS >$0.50 per share

   25%

Level 5: EPS = $0.50 per share or below

   0%

 

Executive:

 

10